Title: To George Washington from Brigadier General Benedict Arnold, 31 January 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Providence Janry 31. 1777

By the best Intelligence we have been able to procure, of the Enemies Force on Rhode Island, they consisted of about Six Thousand Men, Eleven Regiments of British, and four of Hessians, Two thousand, embarked the 21st Inst. In Twenty four Transports, & sailed from New Port three days since suposed for New York, as they were seen of New London, part of the remainder, beleived About fifteen hundred Are

dispersed Over the Island, in seeming great Security, they have a small Fort Opposite Bristol Ferry, & are raiseing a work Opposite Foggland Ferry, One of their Frigates was lately drove from thence, & was yesterday, replaced by a Fifty Gun Ship, & two Tenders, which we are prepareing to Attack by Guns on Shore, & our Gallies, which are Ordered down.
At a Councill of General Officers held a few days since it was Advised, to land a Body of eight Thousand Men, (If they can be procured) on Rhode Island; And Attack the Enemy in the following Manner; Vizt Five thousand Men with proper Artillery to embark at Howlands Ferry, & land Nearly Opposite Foggland Ferry and take Post on a high ground, under Cover of a thick wood on the Middle of the Island, Six Miles this side of New Port. Three Thousand Men to Embark at Bristol and Howlands Ferry, and Attack the Enemy In the different Posts, a diversion to be made by a Party from Seconnet who are to land three miles from New Port, at the Same time Two Fireships are to be sent into New Port among the Transports—Two Frigates, & two Gallies are to be placed between Bristol, & Howlands Ferry, which with the Batteries will effectually secure our retreat. we Are makeing every Necessary preperation of Boats, Artillery &c. which will be compleat in Two, or three, weeks, nothing will be wanting but Men, we have at Present only four Thousand, Not more than one thousand more (of the Six ordered) can be expected, with this Number, as they Are chiefly raw Militia, I beleive your Excellency will not think it prudent for us to make a general Attack; The deficiency, I know of no way of makeing up but by calling in four, or Five, Continental Regts From the States of Massachusets Bay, & New Hampshire, If this number can be procured, we have a good prospect of dislodgeing the Enemy from New Port, If not we must be Content to harrass them with small parties I supose Major General Spencer has wrote your Excellency very particularly on the Subject, & will wait for your directions in the Matter.
This will be Delivered your Excellency by Capt. Mansfield, whom I recommended in my last as a proper Person to Command a company of Artillery, If your Excellency should think proper to Appoint him, I beg the favour that He may be alowed to return here emediately. I am with Sentiments of great Respect & esteem Dear General Your Affectionate & most Obedient Humble Servt

B. Arnold


P.S. I have Inclosed a Plan of Rhode Island, & the Adjacent Country, by which you will Observe the great Difuculty in Comeing at the Enemy, & the Necessity of haveing a Superior Force If we land on the Island.


B.A.
